PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Ahuja et al.
Application No. 16/667,456
Filed: October 29, 2019
For: OIL HOUSING, FILTER ELEMENT, AND VALVING ASSEMBLY FOR PROVIDING PRE-CHARGED OIL VOLUME CHANGES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 22, 2021 to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Restriction/Election Requirement, mailed May 14, 2021, which set a shortened statutory period for reply of two (2) months. A four (4) month extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on November 16, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an election, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 1778 for appropriate action in the normal course of business on the reply received November 22, 2021.

Telephone inquiries concerning this decision should be directed to Felicia Jenkins at (571) 272-0986.


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET


cc:      Christina Disch
           MANN+HUMMEL, 1 WIX WAY
           Gastonia, NC 28054